Citation Nr: 1511242	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012; a statement of the case was issued in February 2013; and a substantive appeal was received in February 2013.   

In the Veteran's February 2103 substantive appeal, he requested a Board hearing.  However, he withdrew that request in a February 2014 correspondence. 

The Board notes that the RO denied service connection for tinnitus in a February 2013 rating decision.  The Veteran failed to file a notice of disagreement.  He did file a notice of disagreement with a June 2011 rating decision that reduced the rating for his prostate cancer.  However, following a May 2012 statement of the case, the Veteran failed to file a substantive appeal.  Consequently, these issues are not before the Board.  

The Board notes that the Veteran is in receipt of a total disability evaluation due to individual unemployability (TDIU) effective February 2, 2012.


FINDINGS OF FACT

1.  In October 2007, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the October 2007 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  Hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The October 2007 RO rating decision denying Veteran's service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2007 RO rating decision is new and material; accordingly, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in October 2011.  It set forth the criteria for entitlement to the benefit sought by the appellant and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board finds that the October 2011 notice constituted adequate notice to the appellant.   
 
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2007, October 2011, and November 2012 VA, which are fully adequate.  The examiners reviewed the claims file in conjunction with eh examinations, and they addressed all the relevant issues.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that in a February 2013 statement of the case, the RO reopened the Veteran's claim and denied it on a de novo basis.  Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran's claim of service connection for hearing loss was denied by way of an October 2007 RO decision.  He failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the October 2007 denial included service treatment records, outpatient treatment records dated January 2006 to September 2007, and a VA audiologic examination report dated September 2007.

The basis for the denial was the fact that the service treatment records reflected no findings attributed to hearing loss, his separation examination yielded normal findings, and the September 2007 VA examiner opined that the Veteran's hearing loss was less likely than not related to service.  

Evidence received since the October 2007 rating decision includes VA examinations dated October 2011 and November 2012.  The Veteran also submitted an August 2012 statement from his wife in which she reported noticing that when the Veteran returned home from Vietnam, he would not answer her questions from time to time.  She suspected that it was because he could not hear her.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the newly submitted evidence meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records do not reflect any findings attributable to hearing loss.  The Veteran underwent audiologic examinations upon induction into service (January 1966) and upon separation from service (January 1968).  Comparing his January 1966 entrance examination with his January 1968 separation examination fails to reflect hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that there was also no upward shift in tested thresholds:





HERTZ

Jan. 1966
500
1000
2000
3000
4000
RIGHT
0
0
0
NT
5
LEFT
0
0
0
NT
10
   






HERTZ

Jan. 1968
500
1000
2000
3000
4000
RIGHT
0
-10
-10
-5
0
LEFT
-10
-10
-10
-5
10

The Veteran completed a Report of Medical History in conjunction with his separation examination.  He denied, by checked box, that he had ear trouble, running ears, or hearing loss.  There is no mention of ringing in the ears (tinnitus).  

The records reflect that the Veteran first sought treatment for hearing loss in June 2007.  He reported decreased hearing over the past 40+ years.  He reported military noise exposure and denied occupational noise exposure.  Upon examination, pure tone thresholds for the ears were as follows





HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
30
50
60
LEFT
10
10
30
50
55

Speech recognition scores were 100 percent bilaterally.  The examiner did not render an opinion regarding the etiology of hearing loss. 

The Veteran underwent a VA examination in September 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported excessive noise exposure during service (in the form of artillery and munitions fire) and denied occupational and recreational noise exposure.  Upon examination, pure tone thresholds for the ears were as follows





HERTZ


500
1000
2000
3000
4000
RIGHT
10
20
35
55
60
LEFT
15
20
40
55
55

Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with bilateral moderate sensorineural hearing loss.  He opined that it was less likely than not that the Veteran's hearing loss was due to in-service noise exposure.  His rationale was that the Veteran's hearing was normal upon separation from service and indicated no change when compared to his hearing examination at induction into service.  

VA examinations in October 2011 and November 2012 also yielded a diagnosis of bilateral hearing loss.  Both VA examiners reviewed the claims file in conjunction with the examination.  At his November 2012 examination, the Veteran reported that he has had difficulty hearing "for years, and years, and years."  He stated that he was a generator operator in service, and that he was exposed to excessive noise in the form of mortar fire, M60/M79 fire, artillery fire, rifle fire, helicopters, and generator noise.  Both the October 2011 and November 2012 examiners opined that it was less likely than not that the Veteran's hearing loss began during or was related to service.  They noted that the Veteran denied hearing loss upon separation from service, that his hearing was normal upon separation from service, and that there was no significant upward shift in tested thresholds during service (comparing his separation examination to his induction examination).   

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first element of the claim.  It is undisputed that he currently has a hearing loss disability as defined by 38 C.F.R. § 3.385. 

Regarding the second element, the Board notes that the service treatment records fail to reflect any findings attributed to a hearing loss disability.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the lumbar spine and sufficient observation to establish chronicity during service, on the basis of a single complaint of back pain and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established in this case.  

At the outset, the Board notes the gap of almost 4 decades between the Veteran's separation from service and the first documented treatment for a hearing loss.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran has stated that he has had decreased hearing for over 40 years.  His wife stated that she noticed that once the Veteran came home from Vietnam, he would sometimes not answer her.  She suspected hearing loss.

The Board notes that when the Veteran first sought treatment in 2006, his hearing was tested and his speech recognition scores were 100 percent bilaterally.  

The Board also notes that the Veteran did not file a claim of service connection for hearing loss until 2007, many decades after he separated from service.  Had he been experiencing hearing loss since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 2006 he sought service connection for diabetes, high blood pressure, an enlarged prostate, and a disability manifested by having too much iron in his blood.  In November 2006, he filed a claim for an increased rating for diabetes.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for hearing loss at these times very strongly suggests that he was not indeed experiencing any symptoms as late as 2006.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent September 2007, October 2011, and November 2012 VA examinations.  However, all three VA examiners concluded that the Veteran's hearing loss was less likely than not related to service because the his separation examination was normal and reflected no upward shift in hearing thresholds.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  They were accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes the opinions.  

In his December 2014 Brief, the Veteran argued that the he should be afforded another VA examination because the three examiners used the normal separation examination as a basis for weighing against the claim.  He pointed out that the lack of any evidence of hearing loss during service is not fatal to his claim.  To this extent, the Veteran is correct.  However, the VA examiners did not base their opinions solely on the normal separation examination.  They also noted that there were no upward shifts in tested thresholds in service.  Moreover, there findings were consistent with the record as a whole, which fails to show any treatment or any attempt to raise a disability claim for hearing loss until long after service.

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The VA examiners have considered the Veteran's alleged exposure to excessive noise in service.  They have noted that the Veteran had neither a hearing loss disability as defined by 38 C.F.R. § 3.385, nor did he have any upward shift in tested thresholds in service.  They were unable to attribute the post-service findings to the noise exposure in service.  The Board finds the VA opinions to be fully adequate.  

The Veteran himself believes that his current hearing loss is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  As to the specific issue in this case, the diagnosis and etiology of hearing loss fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss.

Entitlement to service connection for hearing loss is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


